DETAILED ACTION
This office action is in response to Applicant’s communication of 9/7/2022. Amendments to claims 1, 11, 16, 19, 20, 23 and 24 have been entered.  Claims 3, 5, 7 and 21 were previously canceled.  Claims 1, 2, 4, 6, 8-20 and 22-24 are pending and have been examined.  The rejection and response to arguments is stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6, 8-20 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1, 11 and 16 are directed to a process; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for identifying and determining a present value of a future periodic cash flow, i.e. mitigating risk through financial planning, which is a fundamental economic practice and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “… determining, …, a set of periodic cash flows from a plurality of bonds over an investment period beginning on an investment date when the future cost of retirement fund is purchased and ending on a redemption date when the future cost of retirement fund is converted to an annuity; receiving, …, bond characteristics for the plurality of bonds; determining, …, a yield curve that models growth in a value of at least one bond in the plurality of bonds based on the bond characteristics, wherein the growth is from the investment date to the redemption date; determining, …, a discount function based on the yield curve; generating, …, a visual representation of the discount function as a function of discount factors and tenors; applying, …, the discount function to the set of periodic cash flows to determine a net present value of the set of periodic cash flows; setting, …, the index level of the future cost of the retirement index based on the net present value of the set of periodic cash flows; receiving, from …investment providers, a plurality of investments of different types and having investment characteristics, …; filtering, using … the investment characteristics, the plurality of investments into a subset of the plurality of investments; and generating, using the … investment characteristics of the subset of the investments, the future cost of retirement fund that includes investments from the subset of the plurality of investments and corresponding weight of each investment in the investments, wherein the investments achieve the index level of the future cost of the retirement index;.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “processor”, a “database” and a plurality of “computing devices” there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Identifying and determining a present value of a future periodic cash flow, i.e. mitigating risk through financial planning, is a business problem and an abstract concept. Thus, the claim recites an abstract idea. Claims 11 and 16 are rejected under a similar analysis.  The final “selecting” step of claims 11 and 16 is part of the abstract idea as well.  The fact that the investments are based on economic characteristics or are of a specific type, i.e. real-estate investments, does not make this step any less abstract.     
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. a processor suitably programmed communicating over a generic network with a database and a plurality of computing devices, to perform the steps of determining, receiving, determining, determining, generating, applying, setting, receiving, filtering and generating (claim 1), claims 11 and 16 being similar. The computer components are recited at a high-level of generality (i.e., as a generic processor communicatively connected to a database and a plurality of computing devices, see at least paragraphs [0039] and [0062-006] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, receiving data/information to be used in the abstract idea is considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic processor communicatively connected to a database and a plurality of computing devices to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, receiving data/information to be used in the abstract idea is insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor, database and computing devices such as receiving stored data is akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of identifying and determining a present value of a future periodic cash flow, i.e. mitigating risk through financial planning, without significantly more.
Dependent claims 2, 4, 6, 88-10, 12-1517-20 and 22-24 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 4, 12, 13, 17 and 18 claim mathematical relationships and basic calculations to be applied to the abstract idea. But for the nominal recitation of the processor and database, these steps can be completed manually through the use of pen and paper and further define the abstract idea with nothing significantly more. Claim 6 recites a further refinement of the abstract idea as the well-known fundamental economic practice of annuity payments. Claims 8, 9, 14, 15, 19 and 20 further refine the abstract idea by adjusting a value(s), i.e. an index, based on another type of value which can be performed manually but for the nominal recitation of a generic processor and database.  The type and specificity of how the value is adjusted does not make the abstract idea any less abstract.  Claim 10 further defines the abstract idea by selecting types of investments based on economic indicators, i.e. values, with nothing significantly more.  This can be completed manually through mental observation or evaluation but for the nominal recitation of the generic processor and database.  Claim 22 recites tracking an amount in the present value that would cover the cost of a future amount on a certain date.  This Is merely further defining the abstract idea with nothing significantly more.  Claim 23 recites well-known types of investments to be applied to the abstract idea which is merely further refining the abstract idea.  Claim 24 recites purchasing an annuity using funds which is an abstract idea itself and fundamental economic practice.
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for identifying and determining a present value of a future periodic cash flow, i.e. mitigating risk through financial planning) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a processor communicating with a database and a plurality of generic computing devices) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for identifying and determining a present value of a future periodic cash flow, i.e. mitigating risk through financial planning) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 2, 4, 6, 8-20 and 22-24, filed in the Remarks of 9/7/2022, have been fully considered but they are not persuasive. 
On page 10 of the Remarks Applicant argues “First, the claims, as amended, recite limitations that integrate the alleged judicial exception into a practical application, and are patent eligible under Mayo Step 2A, Prong Two. The claims are rooted in computer technology. This is because the claims require a database and multiple computing devices that are communicatively connected to and provide data to the processor. Claim 1, as amended, further generates a visual representation of the discount function.” Further, on page 11, Applicant argues “The claims are also tied to a practical application because they transform bonds or securities into a future cost of retirement fund that includes different investments. Claims that transform or reduce an article into a different state or thing are tied to a practical application.” and “The Office alleges that bonds and securities are intangible contracts, which are intangible entities. See Office Action, p. 10. However, the Office has not provided any support that bonds, securities, and real-estate assets are intangible assets. And while the contract itself may be considered to be an intangible asset, the claims do not recite a contract. Further, with respect to claims 11 and 23, there is no supporting case law or evidence in the Office Action that a real- estate asset - which is a physical asset - is indeed an intangible asset. Even if the Office's position is valid (to which the Applicant does not acquiesce), with respect to claims 11 and 23 there is a transformation from intangible assets to tangible real-estate assets.” Examiner respectfully disagrees.
The abstract business problem of identifying and obtaining (i.e. selecting investments with certain characteristics) securities having a present value of a future periodic cash flow, i.e. mitigating risk, existed well before the advent of any computing technology. Applicant has leveraged or “applied” this abstract idea by merely using generic computers and a database as a tool, adding insignificant extra-solution activity in the form of conventional computing activity and generally linking the abstract idea to a particular technological environment. For instance, there are many ways in which data can be gathered, analyzed/manipulated, tracked and displayed. Displaying information or data in at a high level of generality as currently claimed is an abstract concept that can be performed through mental process akin to ‘“In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  Examples of claims that recite mental processes include: 
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”’; see MPEP 2106.04(a)(2).
“Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;”; see MPEP 2106.05(a).  
	The fact that Applicant claims a generic processor with a database and generic computing devices all in communication with each other over generic channels, does change the fact that the steps are a certain method of organizing human activity and can be performed manually through the use of pen and paper.
	Examiner agrees that real-estate is tangible, as is the printed piece of paper for a bond or any other security.  However, merely selecting investments (whatever the type) for the future cost of retirement fund, based on certain investment criteria, is an abstract concept and part of the abstract idea as analyzed above.  Examiner notes, from MPEP 2106.05(c), ‘“And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an "inventive concept."”’ Furthermore, from MPEP 2106.04(d), ‘“In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.05(b), 2106.05(c), and 2106.05(f). For example, in Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), the Supreme Court noted that the "patent application does not purport to explain how to select the appropriate margin of safety, the weighting factor, or any of the other variables" in the claimed mathematical formula, "[n]or does it purport to contain any disclosure relating to the chemical processes at work, the monitoring of process variables, or the means of setting off an alarm or adjusting an alarm system." 437 U.S. at 586, 198 USPQ at 195. The Court found this failure to explain any specifics of how to use the claimed formula informative when deciding that the additional elements in the claim were insignificant post-solution activity and thus not meaningful enough to render the claim eligible. 437 U.S. at 589-90, 198 USPQ at 197.”’  As, analyzed in the rejection above, the steps of the abstract idea are merely applied via a generic, commercially available computing element with nothing significantly more.  Furthermore, as was pointed out in the Patent Board Decision dated 3/14/2022, ‘“Similarly, the Federal Circuit has stated that “[t]he mere manipulation or reorganization of data . .. does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011).”” As such, manipulating certain data, i.e. bonds and securities into a future cost of retirement to then procure other value in the form of an investment is an abstract idea itself and does not rise to the transformation or reduction of an article into a different state or thing.
On page 11 of the Remarks, Applicant argues ‘“Second, to an extent that the Office finds that the claims are not patent eligible under Mayo Step 2A, Prong Two, the claims are still patent eligible under Mayo Step 2B. This is because the claims recite an inventive concept that is significantly more than the alleged abstract idea. The inventive concept, when viewed as an ordered combination of steps, is directed to generating a future cost of retirement fund from the future cost of retirement index. Further, the inventive concept is rooted in technology because it relies on data provided by and available from a database and other computing devices and also generates a visual representation (see amended claim 1). Based on this data, including securities or bonds and their characteristics, the future cost of retirement index is generated. By filtering the data based on investment characteristics, the future cost of retirement fund is generated from the future cost of retirement index. Unlike the securities or bonds on which the future cost of retirement index is based, the future cost of retirement fund includes different types of investments, including real-estate assets. Such inventions are patent eligible under Mayo Step 2B according to Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827, F.2d 1341 (2016). This is because Bascom recognized that "inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Bascom at 1350. Bascom, also like the claims here, was directed to a solution based on filtering data. For these reasons, the claims 1-2, 4, 6, 8-22 and 23-24 as amended, are directed to an inventive concept and are patent eligible under Mayo Step 2B.”’ Examiner respectfully disagrees. 
	The concept of “generating a future cost of retirement fund from the future cost of retirement index” is an abstract idea as noted in the analysis above. Furthermore, although Applicant has leveraged generic computer elements to perform this abstract idea, that does not mean that the problem of “generating a future cost of retirement fund from the future cost of retirement index” arose because of the advent of computing devices and generic computer hardware. In other words “generating a future cost of retirement fund from the future cost of retirement index” is not rooted in any technology at all and is purely a business problem rooted in the abstract idea of mitigating future risk.  Applicant claims “filtering” of data at a very broad level such that there is no technical detail or architecture other than generic computing elements. Furthermore, in Bascom at page 12, recites ““We agree with the district court that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (holding that “tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)” is an abstract idea that “is not meaningfully different from the ideas found to be abstract in other cases . . . involving methods of organizing human activity”); see also Content Extraction, 776 F.3d at 1347 (finding that “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory” was an abstract idea because “data collection, recognition, and storage is undisputedly well-known” and “humans have always performed these functions”); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that “a process of organizing information through mathematical correlations” is an abstract idea).”’ (emphasis added). The Examiner does not see the parallel between the claims of the instant case and those of Bascom. In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Specifically, an ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied. Another group of claims describe a hybrid filtering scheme implemented on the ISP server comprised of a master-inclusive list, an individual-customizable set of exclusive lists, and an individual-customizable set of inclusive lists. The focus of the claims in Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. Specifically, the claimed invention in Bascom achieves other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Hence, the Bascom claims are not directed to an abstract idea. On the other hand, Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Bascom was a technological solution to a technological problem (using an improved filtering technology rather than using conventional filtering technology). Applicants’ invention is a business solution to a problem rooted in an abstract idea. The arrangement of receiving data and filtering data into subsets based on characteristics to be used in the abstract idea is an improvement in the abstract idea and can surely be performed mentally as claimed. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself.
For these reasons and those presented in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1, 2, 4, 6, 8-20 and 22-24.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/15/2022